     Case 5:19-cv-00409-JGB-SP Document 27 Filed 12/03/20 Page 1 of 2 Page ID #:253




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      NICOLE JARCZEWSKI                      Case No. 5:19−cv−00409−JGB−SP
11
                  Plaintiff,
12
      vs.                                    ORDER TO CONTINUE TRIAL AND
13                                           ALL RELATED DATES
14    UNITED PARCEL SERVICE, INC.,
      AN OHIO CORPORATION, AND
15    DOES 1 THROUGH 10, INCLUSIVE
16
                  Defendants.               New Trial Date: 9/14/2020 @ 9:00 am
17                                          New Pretrial Conf.: 8/16/21 @ 11:00 am
18
19
20
21
22
23
24
25
26
27
28


                       ORDER TO CONTINUE TRIAL AND ALL RELATED DATES
                                            -1-
     Case 5:19-cv-00409-JGB-SP Document 27 Filed 12/03/20 Page 2 of 2 Page ID #:254




 1                                         ORDER
 2         The Court, having reviewed the Joint Request to Continue the March 9, 2021,
 3 trial date and all related dates and GOOD CAUSE APPEARING THEREFOR,
 4 HEREBY ORDERS the Joint Request is granted and that:
 5         1)    The March 9, 2021 trial date is continued to September 14, 2021, at
 6         2)    The final pretrial hearing conference (“FPTC”) is continued to August
 7 16, 2021. The following dates are calculated with based on the new FPTC with the
 8 dates in parenthesis illustrative based on the Parties proposal of August 16, 2021.
 9         3)    Non-expert discovery cutoff is to set fourteen weeks before the FPTC
10 (May 10, 2021).
11         4)    Motion Cutoff is set to thirteen weeks before the FPTC (May 17, 2021).
12         5)    Initial expert disclosure is set to nine weeks before the FPTC (June 14,
13 2021)
14         6)    Rebuttal expert disclosure is set to five weeks before the FPTC (July
15 12, 2021)
16         7)    The Motion in Limine filing deadline is set to three weeks before the
17 FPTC (July 26, 2021); and,
18         8)    Any opposition to motions in limine has a filing deadline of two weeks
19 before the FPTC (August 2, 2021).
20         IT IS SO ORDERED.
21
22
23
24 Dated: December 3, 2020
                                                     HON. JESUS G. BERNAL.
25                                                   U.S. DISTRICT COURT JUDGE
26
27
28


                       ORDER TO CONTINUE TRIAL AND ALL RELATED DATES
                                            -2-
